 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1047 
In the House of Representatives, U. S.,

March 11, 2010
 
RESOLUTION 
Commending The Ohio State University Buckeyes football team for its victory in the 2010 Rose Bowl. 
 
 
Whereas The Ohio State University (Ohio State) Buckeyes football team achieved many historic accomplishments during the 2009 regular season; 
Whereas Ohio State defeated favored Oregon 26–17 in the Rose Bowl on January 1, 2010; 
Whereas Ohio State won its seventh Rose Bowl all-time; 
Whereas Ohio State won its fifth consecutive Big Ten title and played in its fifth consecutive BCS bowl; 
Whereas Ohio State finished the season at 11–2, ranked fifth nationally; 
Whereas Ohio State led the Big Ten for the eighth consecutive season in academic all-conference honorees; 
Whereas Ohio State Coach Jim Tressel became only the second coach in Ohio State history to win both a NCAA National Championship and a Rose Bowl (Woody Hayes); 
Whereas the Ohio State defense ranked in the Top 5 nationally in 4 different categories; 
Whereas Quarterback Terrelle Pryor threw for 266 yards, ran for 72 yards, and scored two touchdowns, leading all players for both teams in these categories; and 
Whereas Quarterback Terrelle Pryor was the Rose Bowl MVP: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends The Ohio State University (Ohio State) Buckeye football team for its victory in the 2010 Rose Bowl; 
(2)congratulates Coach Jim Tressel, winner of five Big Ten titles; and 
(3)recognizes the accomplishments of the Ohio State Buckeye football team, which has played in more BCS Bowl Games than any other team in college football. 
 
Lorraine C. Miller,Clerk.
